Case 19-13300   Doc 77   Filed 11/15/19 Entered 11/15/19 14:05:28   Desc Main
                           Document     Page 1 of 4
Case 19-13300   Doc 77   Filed 11/15/19 Entered 11/15/19 14:05:28   Desc Main
                           Document     Page 2 of 4
Case 19-13300   Doc 77   Filed 11/15/19 Entered 11/15/19 14:05:28   Desc Main
                           Document     Page 3 of 4
Case 19-13300   Doc 77   Filed 11/15/19 Entered 11/15/19 14:05:28   Desc Main
                           Document     Page 4 of 4
